Sykes, P. J.,
delivered the opinion of the court.
An affidavit was made against the appellant before a justice of the peace, charging him with unlawfully having liquor in his possession. In this court he was convicted, and appealed to the circuit court, and was again tried and convicted, from which judgment of conviction this appeal is here prosecuted.
The testimony introduced in his trial in the circuit court fails to show in what justice of the peace district of the county the alleged offense was committed. This was a fatal omission on the part of the state. It is necessary for the state to prove that the alleged offense was committed within the jurisdiction of the justice of the peace who originally tried the cause. As stated in the opinion of the court in' Elzey v. State, 110 Miss. 502, 70 So. 579:
“In the trial of the case in the circuit court, it was necessary for the state to show affirmatively that the alleged crime was committed in the justice of the peace district in which the affidavit was made. ’ ’
Other cases bearing upon this question are Norwood v. State, 129 Miss. 813, 93 So. 354; Quillen v. State, 106 Miss. 831, 64 So. 736; Càgle v. State, 106 Miss. 370, 63 So. 672; Monroe v. State, 103 Miss. 759, 60 So. 773.”
The judgment of the lower court is reversed and the cause remiauded.

Reversed and remanded.